Beatty, C. J.
— The petitioner was held to answer by a justice of the peace of Sacramento on a charge of embezzlement, alleged to have been committed in that county. He asks to be discharged from custody upon the ground that he was committed without reasonable or probable cause (Pol. Code, sec. 1487), claiming that there was no evidence that he was guilty of the crimé charged, or of any crime, and especially that there was a total failure of evidence that he had committed any offense in Sacramento County.
We think, however, that the evidence is sufficient to make out a prima facie case, and to justify the holding of the petitioner to answer before the Superior Court of Sacramento. It appears that he was superintendent of a ranch in Yolo County; that the owner of the ranch resided in San Francisco; that monthly reports of receipts and disbursements on the ranch were made by the petitioner to the owner, and books were kept on the ranch by a book-keeper, under the direction of the petitioner, in which it was his duty to preserve an accurate account of all receipts and disbursements.
This being the case, petitioner, about a year before his arrest, sent some horses from the ranch, the property of his principal, to a dealer in Sacramento, who sold them, and paid over the net proceeds, $385, to the petitioner in Sacramento. Ho account was ever rendered of this sum, and no entry of it was made in the books. This, in the absence of any satisfactory explanation of his failure to account, was sufficient to justify the committing magistrate in holding petitioner to answer in Sacramento County, He received the money in Sacramento *633County, and there is no evidence that he ever took it out of Sacramento County. If he did appropriate it to his own use, as the evidence seems to indicate, it is reasonable to assume that he did so in the county where he is last shown to have had it in his possession.
Writ discharged, and prisoner remanded.
McFarland, J., Paterson, J., Sharpstein, J., Fox, J., and Thornton, J., concurred.